DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 07/28/2022 with respect to claim(s) 1-22 have been fully considered and found persuasive. This application contains 22 pending claims. 

Allowable Subject Matter
Claim(s) 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the limitations (REMARKS 07/28/2022 pgs. 9-13) have been fully considered and are persuasive.
Regarding claim(s) 1 and 12, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A calibration apparatus/process comprising: “a signal generator that produces a calibration signal and a reference multitone signal; a vector network analyzer in communication with the signal generator and comprising a forward coupler, a reverse coupler, a forward coupled receiver, a reverse coupled receiver, and a reference receiver and that receives the calibration signal and the reference multitone signal from the signal generator; the forward coupler in communication with the signal generator and that receives the calibration signal from the signal generator and produces a forward coupled signal from the calibration signal; the forward coupled receiver in communication with the forward coupler and that receives the forward coupled signal from the forward coupler and produces a forward digitized signal from the forward coupled signal; the reverse coupler in communication with the signal generator and that receives the calibration signal from the signal generator and produces a reverse coupled signal from the calibration signal; the reverse coupled receiver in communication with the reverse coupler and that receives the reverse coupled signal from the reverse coupler and produces a reverse digitized signal from the reverse coupled signal; the reference receiver in communication with the signal generator and that receives the reference multitone signal from the signal generator and produces a reference digitized signal from the reference multitone signal; a calibration receiver in communication with the signal generator and the vector network analyzer and that receives the calibration signal from the vector network analyzer and produces a digitized calibration temporal signal from the calibration signal; and 2a signal processor in communication with the vector network analyzer and the calibration receiver” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-11 and 13-22 depend from the independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868